Case 17-52528-grs        Doc 53     Filed 05/08/20 Entered 05/08/20 15:20:15            Desc Main
                                    Document      Page 1 of 6
                                 UNITED STATES BANKRUPTCY
                                COURT EASTERN DISTRICT OF
                               KENTUCKY LEXINGTON DIVISION
IN RE:
TODD JEFFRIES HAMILTON                                                       CASE NO.: 17-52528
ANN BLACKHURST                                                                    CHAPTER 13
HAMILTON
DEBTORS


              AGREED ORDER SUSTAINING AMENDED MOTION PERMITTING
                 SALE OF REAL PROPERTY FREE AND CLEAR OF LIENS

        The debtors, having moved the court to sell a house and lot known as 712

Sunny Slope Trace, Lexington, Kentucky, free and clear of liens for the amount of

$195,000, the court having reviewed the file and there being no objections,

        IT IS HEREBY ORDERED that the Motion is SUSTAINED.

        IT IS ALSO ORDERED that the mortgage to U.S. Bank Trust National Association

as Trustee of the C a b a n a Series III Trust shall be p ai d in full at the time of closing,

per Creditor’s payoff statement as of the date of closing. conducted in connection

with this order.

        IT IS ALSO ORDERED that the sale closing of Debtor's home shall take place no later than

thirty (30) days from the date of the entry of this order.

        IT IS FURTHER ORDERED that any p r o c e e d s after the p a y m e n t mortgages, liens,

costs of sale and t h e d e d u c t i o n of the debtors' exemption shall b e paid t o the Chapter
                                                     13

Trustee for the benefit of the bankruptcy estate, to be disbursed by the Chapter 13

Trustee as follows:

               (a) First, to administrative claimants and costs whose efforts and actions
                   resulted in the recovery of such proceeds b enefiting the b a n k r u p t c y
                   estate, including but not limited to trustee fees and commissions;
               (b) Second, to creditors holding allowed claims entitled to priority under 11
Case 17-52528-grs   Doc 53    Filed 05/08/20 Entered 05/08/20 15:20:15 Desc Main
                              Document         Page 2 of 6
               U.S. C. Section 507, pro rata pursuant to 11 U.S.C. Section 1322(a)(2),

               but excluding compensation to counsel for the Debtors;

             (c) Third, to creditors holding general unsecured claims, pro rata:

           (d) Fourth, to creditors holding allowed secured claims being paid

              through the plan, pro-rata.
Case 17-52528-grs   Doc 53    Filed 05/08/20 Entered 05/08/20 15:20:15         Desc Main
                              Document      Page 3 of 6
 Copies to:

/s/ Ginger C. Cord                                 /s/ Cheryl E James, attorney for trustee
GINGER C. CORD                                     BEVERLY M. BURDEN
155 East Main Street, Suite 330                    P.O. Box 2204
Lexington, KY 40507                                Lexington, KY 40588-2204
Phone: 859-226-0191                                Phone: 859-233-1527
Email: GCord@windstream.net                        Email: notices@ch13edky.com


/s/ Jon J. Lieberman
JON J. LIEBERMAN
394 Wards Corner Road, Suite
180
Loveland, OH 45104
Phone: 513-444-4100
Email:
bankruptcy@sottileandbarile.com
Case 17-52528-grs                Doc 53         Filed 05/08/20 Entered 05/08/20 15:20:15                Desc Main
                                                Document      Page 4 of 6




   FOR INTERNAL INFORMATIONAL PURPOSES ONLY! THIS QUOTE IS INTENDED FOR USE BY FORECLOSURE
 AND/OR BANKRUPTCY AND LOCAL COUNSEL, AND IS NOT TO BE PROVIDED TO THIRD PARTIES. TO OBTAIN A
PAYOFF QUOTE TO BE USED BY BORROWER OR THEIR AUTHORIZED THIRD PARTY, PLEASE CALL BSI TO ORDER A
                                    VALID PAYOFF QUOTE.


                                                                                                         May 8, 2020

 ANN B HAMILTON
712 SUNNY SLOPE TRCE
LEXINGTON       KY 40514

                                                                                              RE: PAYOFF STATEMENT
                                                                                      MORTGAGE LOAN #:
                                                                            PROPERTY ADDRESS: 712 SUNNY SLOPE TRACE
                                                                                          LEXINGTON         KY 40514

Thank you for your inquiry regarding a payoff for this mortgage loan.

The total amount required to pay the loan in full is broken down for you in the payoff calculation below and
is good through 05/31/20. Please call us if you have any questions.

If your loan is in default, foreclosure activity, including any sale of the property, will continue until the loan is
paid in full.
  UNMODIFIED UNPAID PRINCIPAL BALANCE                                                                  $124,047.45
  DEFERRED AMOUNT, IF APPLICABLE                                                                         $3,829.65
  ESCROW BALANCE (TAXES AND INSURANCE)*                                                                  $3,247.70
  PRIVATE MORTGAGE INSURANCE (PMI)**                                                                        $ 0.00
  INTEREST TO 05/31/20                                                                                  $12,301.37
  PREPAYMENT PENALTY                                                                                        $ 0.00
  UNPAID LATE CHARGE                                                                                      $ 507.13
  UNAPPLIED FUNDS (CREDIT):                                                                                 $ 0.00
     Bankruptcy Funds                                                                                     -$ 970.61



  UNPAID FEES                                                                                            $3,336.44
   INCLUDES PENDING FCL/BK FEES AND COSTS $825.00
  LIEN RELEASE PREPARATION FEE (PASS-THROUGH BY A THIRD PARTY)                                              $ 0.00
  LIEN RELEASE RECORDING FEE (PAID TO RECORDING OFFICE)                                                    $ 0.00
  PAYOFF STATEMENT                                                                                         $ 0.00
  TOTAL AMOUNT TO PAY LOAN IN FULL ON 05/31/20                                                         $146,299.13 ***

*Please note that the escrow balance is subject to change if there are any escrow disbursements after this quote has
been generated. Please contact our office at least 24 hours prior to sending any payoff funds toll-free at 1-800-
327-7861 to confirm the total payoff amount.
**These figures may not total correctly if the loan has PMI. If this loan has a positive escrow balance and PMI is due
prior to the expiration date of this payoff quote, the PMI amount is listed for your reference and PMI payment will be
made using the positive escrow funds available. This PMI amount will not be factored into the total amount due to
payoff this loan. The PMI amount will only be factored into the total amount due to payoff this loan if there are


***This amount does not include ongoing attorney fees incurred in this matter
Case 17-52528-grs           Doc 53       Filed 05/08/20 Entered 05/08/20 15:20:15                     Desc Main
                                         Document      Page 5 of 6




insufficient funds in the escrow account to pay the PMI installment. The Total Amount to Pay the Loan in Full is the
payoff amount listed through the date provided.

The amount owed may change between the date of this letter and the date that the loan is paid off. The next
payment on this loan is due February 1, 2019. The scheduled payment is $1016.26, which includes a
Principal and Interest Payment of $780.23 and an Escrow Payment of $236.03. Additionally, payoff figures
will be adjusted if any check or money order previously received is rejected by the institution upon which it is
drawn.
Please submit your payoff via certified funds or wire transfers to BSI FINANCIAL SERVICES. CERTIFIED
FUNDS OR WIRE TRANSFERS MUST BE RECEIVED BY OUR OFFICE BY 3:30 P.M. (ET) ON A NORMAL
BUSINESS DAY (MONDAY THROUGH FRIDAY) TO BE CREDITED THAT DAY. Funds received after 3:30 P.M.
(ET) on 05/31/20 will require additional interest of $24.1203 per day. Mail Certified Funds to:

                          BSI FINANCIAL SERVICES
                          314 S. FRANKLIN STREET/P.O. BOX 517
                          TITUSVILLE, PA 16354
                          ATTN: CASHIERING

Wire instructions are as follows:

                          Bank: Texas Capital Bank
                          Beneficiary: BSI Payment in Process Clearing Account
                          2000 McKinney Ave, Suite 700
                          Dallas, TX 75201
                          ABA:
                          Account Number:
                          Final Credit To: Payments/Cashiering
                          Reference Information: Loan Number, Borrower Name and Property address

Failure to include the above information on the wire advice may cause a delay in posting the funds. BSI will
not be responsible for any additional interest or fees that may be assessed as a result of incomplete or
incorrect wire information. Wire transactions that are received and cannot be identified will be returned to
the ABA and account number from which they were received. If you have any questions regarding the wire
instructions listed here, contact our office at 1-800-327-7861.

       ISSUANCE OF THIS STATEMENT DOES NOT SUSPEND YOUR CONTRACTUAL REQUIREMENT TO MAKE
        THE MORTGAGE PAYMENTS WHEN THEY ARE DUE. A LATE CHARGE OF $.00 WILL BE ADDED TO THE
        PAYOFF TOTAL IF RECEIVED AFTER THE EXPIRATION OF YOUR GRACE PERIOD.
Case 17-52528-grs           Doc 53       Filed 05/08/20 Entered 05/08/20 15:20:15               Desc Main
                                         Document      Page 6 of 6




        THIS LOAN MUST BE KEPT CURRENT WHILE THIS STATEMENT IS PENDING, OR LATE CHARGES WILL
         BE ASSESSED.

        IF YOUR LOAN IS IN DEFAULT, FORECLOSURE ACTIVITY, INCLUDING ANY SALE OF THE PROPERTY,
         WILL CONTINUE UNTIL THE LOAN IS FULLY REINSTATED OR PAID IN FULL.

        AFTER THE FUNDS HAVE BEEN APPLIED AND THE LOAN SHOWS PAID IN FULL, A LIEN RELEASE OR
         FULL RECONVEYANCE WILL BE PREPARED AND SENT TO THE COUNTY RECORDER WHERE THE
         PROPERTY IS LOCATED.

        BENEFICIARY OF RECORD: US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES
         III TRUST

        REPRESENTATIVE/ASSIGNEE/SERVICING AGENT: Servis One, Inc. dba BSI Financial Services


Sincerely,
BSI Financial Services
Payoff Department
NMLS # 38078; 1195811

This is an attempt to collect a debt. Any information obtained will be used for that purpose.
